708 N.W.2d 443 (2006)
Lacy HARTER, and Mike McClelland, individually and in their capacity as co-personal representatives of the Estate of Kegan McClelland, Plaintiffs-Appellees,
v.
GRAND AERIE FRATERNAL ORDER OF EAGLES, Defendant-Appellant, and
Howell Aerie # 3607 Fraternal Order of Eagles, Michigan State Aerie Fraternal Order of Eagles, Inez D. Barton Trust, Harris Septic Cleaning and Always Clean Portable Toilets, Inc., Dale Harris, D & J Gravel Co., Inc., and American Concrete Products, Inc., Defendants.
Docket Nos. 126255 & (93), COA No. 244689.
Supreme Court of Michigan.
February 2, 2006.
On order of the Chief Justice, a stipulation signed by the attorneys for the parties agreeing to the dismissal of this application for leave to appeal is considered, and IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with prejudice and without costs.